Order filed May 08, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00295-CV
                                   ____________

                         SHAVONNE LEON, Appellant

                                        V.

                 HOUSTON HOUSING AUTHORITY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1040205


                           CORRECTED ORDER
      According to information provided to this court, this appeal is from a final
judgment signed April 8, 2014. Appellant filed a notice of appeal on April 15,
2014. Appellant filed an affidavit of indigence in this court on April 22, 2014. See
Tex. R. App. P. 20.1. On April 23, 2014, this court forwarded a copy of the
affidavit to the trial court clerk and the official court reporter, Karen Field
Bernhardt, and notified them that any contest to appellant’s affidavit was required
to be filed with the clerk of this court on or before May 5, 2014. See Tex. R. App.
P. 20.1(d)(2).
      No contest was filed by the deadline. When no contest is timely filed, no
hearing will be conducted, the affidavit’s allegations will be deemed true, and the
party will be allowed to proceed without advance payments of costs. See Tex. R.
App. P. 20.1(f). Accordingly, appellant is entitled to proceed without the advance
payment of costs.

      The Harris County Clerk is directed to file the clerk’s record within 30 days
of the date of this order.

      The official court reporter for the County Civil Court at Law No. 4, Karen
Field Bernhardt, is directed to file the reporter’s record within 30 days of the
date of this order.

                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.